Citation Nr: 1426931	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an extension of the delimiting date beyond April 3, 2009, for the Veteran's period of eligibility for receiving education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1987 to April 2, 1999, with a prior additional period of 4 months and 8 days of unverified active service and subsequent service in the Individual Ready Reserves (IRR) through April 1, 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Phoenix, Arizona RO currently has jurisdiction of the claim.

The Veteran had a videoconference hearing with the undersigned in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Service in the IRR is not considered active service and cannot serve as a basis for extending the Veteran's delimiting date.

2.  The Veteran's delimiting date for the use of Chapter 30 educational assistance benefits was April 3, 2009.

3.  The Veteran did not submit a request for an extension of his delimiting date within one year of his delimiting date or within one year of the date he was able to continue training.  


CONCLUSION OF LAW

The criteria have not been met for extending the delimiting date beyond April 3, 2009, for the Veteran's eligibility for benefits under the MGIB.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Generally, the Board has a duty to notify and assist the Veteran in the development of his claim, prior to consideration of the merits of his appeal.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031.  38 C.F.R. § 21.7030 (2013) (specifically applying the provisions of 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).  Moreover, the provisions pertaining to VA's duty to notify and to assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As such, no further action is required to notify and assist the Veteran in the development of his appeal.

Extension of Delimiting Date

Generally under the MGIB, a veteran is entitled to a 10 year period of educational assistance following the date of his discharge from the service.  38 C.F.R. § 21.7050(a).  The delimiting date marks the end of his eligibility.

In this case, the RO has established a delimiting date of April 3, 2009, based on his separation from active service on April 2, 1999.

The Veteran raises two primary arguments as to the basis for a delimiting date later than April 3, 2009.  First, he contends that his applicable service ended April 1, 2001 and not April 2, 1999, and that the 10 year delimiting period, therefore, would be April 2, 2011.  Second, the Veteran asserts that he was physically unable to complete any course of study from 2004 to 2006 and that the delimiting date should accordingly be extended for 2 years.

After carefully considering the claim in light of the record and the applicable law, the Board finds no legal basis for granting the claim.

As to the Veteran's assertions regarding the modification of the end of his service, 38 C.F.R. § 21.7050(f) allows for an amended delimiting date in circumstances where the Veteran receives a correction or modification of military records.  In this case, an August 2011 determination by the Board for Correction of Naval Records found that the Veteran's records should be corrected to indicate that he was not discharged on April 2, 1999, but that he had remained in the IRR until April 1, 2001.  Nevertheless, such a modification does not assist the Veteran in this case.  The Veteran's additional period of service was in IRR status, rather than Special Reserve service or other active duty service.  IRR is not considered active duty or otherwise eligible service for the purpose of establishing a delimiting date for MGIB benefits purposes.  See 38 C.F.R. §§ 20.7020(a), 21.7042 (2013).  The Board recognizes that the Veteran received letters in October 2011 indicating that his delimiting date had been extended to April 2 or 3, 2011, such letters were in error and were subsequently corrected, with proper notice provided to the Veteran.

As to the Veteran's second argument, 38 C.F.R. § 21.7051 allows for an extension of the delimiting date if made within 1 year of the date when the Veteran's original period of eligibility ended or within 1 year from the date on which the Veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education and that such disability was not the result of the Veteran's willful misconduct.  38 C.F.R. § 21.7051(a) (2013).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the Veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  38 C.F.R. § 21.7051(a)(2).

In this case, the Veteran meets neither criterion for extending the delimiting date.  The Veteran submitted medical evidence indicating that he underwent knee surgeries in April 2004, June 2004, and September 2004.  The treatment provider has since gone out of business, but an April 2005 letter submitted by the Veteran indicates receipt of state disability insurance from April 2004, through April 2005.  The letter further stated that information in the disability insurance claim indicated that he was no longer disabled.  Even if the Board accepts the Veteran's representations that he was disabled from 2004 to 2006, his request for an extension of his delimiting date was not received within 1 year of 2006.  Indeed, the Veteran did not file a claim for MGIB benefits until March 2011 and did not seek an extension of his delimiting date until September 2011.  Similarly, the Veteran did not seek an extension of his delimiting date within 1 year of the date when his original period of eligibility ended (i.e. April 3, 2009).

The Board notes that the Veteran claims to have applied on numerous occasions for MGIB benefits during his period of eligibility, but was denied on the basis that he was not eligible for MGIB benefits.  The Board's decision does not address the accuracy or merits of such claims, as they do not impact his delimiting date or request for an extension thereof.  Of potential relevance, however, a February 1994 determination by the Board for Correction of Naval Records indicated that although the Veteran initially had been considered ineligible for MGIB benefits, a review of the records indicated that he had elected to participate in the MGIB Program in June 1989 and the election had been reviewed and approved by the appropriate authorities that same day.  The above notwithstanding, the Board does not find any evidence of the Veteran's alleged claims for MGIB benefits made prior to April 3, 2009, in his file.  To the extent that the Veteran believes he was wrongly denied MGIB benefits by VA for one or more periods prior to April 3, 2009, he is encouraged to raise such claims to the RO.

Based on the foregoing, the Board is legally precluded from granting the Veteran an extension of his delimiting date.  The law is dispositive of the issue and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date beyond April 3, 2009, for the Veteran's period of eligibility for receiving education benefits under the provisions of Chapter 30, Title 38, United States Code (MGIB), is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


